PER CURIAM:
No new questions are presented by these consolidated appeals. The issues have been decided against the contentions made by the appellees. See State of Alabama ex rel. Gallion v. Rogers, M. D. Ala., 1960, 187 F.Supp. 848, affirmed sub nom. Dinkens v. Attorney General, 5th Cir. 1961, 285 F.2d 430, cert. denied, Dinkens v. Rogers, 366 U.S. 913, 81 S.Ct. 1085, 6 L.Ed.2d 236; Kennedy v. Lynd, 5th Cir. 1962, 306 F.2d 222, cert. denied, 371 U.S. 952, 83 S.Ct. 507, 9 L.Ed.2d 500; Coleman v. Kennedy, 5th Cir. 1963, 313 F.2d 867, cert. denied, 373 U.S. 950, 83 S.Ct. 1681, 10 L.Ed.2d 705; Kennedy v. Owen, 5th Cir. 1963, 321 F.2d 116; and Kennedy v. Lewis, 5th Cir. 1963, 325 F.2d 210, cert. denied, 377 U.S. 932, 84 S.Ct. 1334, 12 L.Ed.2d 295.
. It follows that the judgments must be reversed and remanded to the district court of the Southern District of Mississippi so that the applications of the Attorney General may be granted and an appropriate order may be entered as was directed in Kennedy v. Owen, supra.
The cross appeals will be dismissed. Judgment reversed and remanded, cross appeal dismissed.